Owen, J.
(dissenting). I cannot agree that Amelia E. Anderson is entitled to relief at the hands of a court of equity. After perpetrating the most ingenious and deliberate fraud upon the court, she now comes in, confesses her perfidy, and asks relief from the consequences thereof. This, the majority opinion holds, must be granted in order to protect the sacred right of the deceased that his property descend in accordance with his will, which in this instance finds expression through the law regulating the descent and distribution of estates. That this is a sacred right and will be absolutely protected by the courts is readily conceded. That, in order to protect such right, ancient and well-*597grounded principles, such as “He who comes into a court of equity must come with clean hands,” will be disregarded and trampled upon, need not here be questioned.
The deceased husband of Amelia E. Anderson left no will. His real estate therefore descended as provided by statute. It vested in Amelia E. Anderson at the moment of his death. Probate proceedings were unnecessary for that consummation. The function of such proceedings was to clear the real estate of the lien of decedent’s debts, to secure an adjudication as to who were his heirs, and a declaration of the court that his real estate vested in such heirs.
After the title to the real estate had vested in Amelia E. Anderson, after she was the absolute owner thereof, subject only to the lien of the debts of the deceased, she voluntarily instituted probate proceedings upon his estate, and in such proceedings declared in her petition that the deceased left him surviving a son by the name of Lucas T. Reeve. This declaration was false,- and was made for the purpose of defrauding the residuary legatees of Thomas T. Reeve. In order, to defraud them she had to relinquish her unqualified ownership of the real estate of which her husband, George K. Reeve, died seized. But this, it seems, she was willing to do in order to wrong the residuary legatees of Thomas T. Reeve. At any rate she did it voluntarily, and no reason is perceived why she could not do so. The title had already vested in her when she made application for probate proceedings upon the estate of her husband. At that time she could do as she pleased with her interest in that property. She could have given it away by her deed of conveyance, and the law vesting title to that property in her upon the death of her husband would in no manner have been defeated. When she made application for probate upon his estate, and stated in such application that he left him surviving Lticas T. Reeve, a son, it amounted to no more than a voluntary relinquishment of her absolute title to the real *598estate. Neither the law, nor the will of the deceased, was frustrated any more than it would have been had she relinquished her interest by her deed of conveyance.
The sacred right of a decease'd person to have his property go as he wills is not involved here. The property did go where it was willed, but after title thereto had vested in the beneficiary she voluntarily relinquished it. The right of a deceased person to have the title to his property vest in another does not deprive the beneficiary of the right to transfer the title to a third person. That is the simple result of the machinations of Amelia B. Anderson in this case, and the result which she might have accomplished by a deed of conveyance as well as in the manner adopted. It transpires that, when her purpose of defrauding the residuary legatees of Thomas T. Reeve is frustrated, she now wants to recover that with which she so willingly parted in order to consummate her fraud upon them. She no>v comes into court and in effect says: “If my plan to defraud is to be thwarted, I want my money back.”- If there ever was a case where a supplicant in a court of equity should be left exactly where she has placed herself, it is this case.
I do not appreciate the significance of the suggestion made in the majority opinion that when Amelia E. Anderson represented to the county court that her husband left a son by the name of Lucas T. Reeve she did not then have Marshall Beamon in mind as such son. She made the application with fraud in her heart, evidently with the purpose of producing a spurious son when the occasion should require. It might as well have been Tom Jones as Marshall Beamon. Marshall Beamon is but an accident in this case. Fie was represented to be Lucas T. Reeve merely because circumstances chanced to make him available for that purpose. She started out with the plan of defrauding, and simply seized upon Marshall Beamon as a necessary instrument most conveniently at hand to consummate her plan.
*599Now, then, what is the result in this case? Upon his death the property of George K. Reeve descended to and vested in Amelia E. Anderson. No probate proceedings were necessary in order to perfect her title. She succeeded to whatever title he had. When she became vested with that title it was her privilege to do as she pleased with the property. She chose to make use of this property to accomplish fraud upon her sisters-in-law. In carrying out this purpose it became necessary for her to relinquish a portion of her title thereto. This she did freely and voluntarily, for a most despicable purpose. She evidences no disposition on her part to recant, or to recover the property thus parted with, until she learns that her scheme to defraud has been disr covered and is about to result in failure. She then comes into this court, confesses her fraud, and asks this court to restore to her that with which she parted for the purpose of accomplishing her fraudulent intent.
This court says that it must do this in order to protect the sacred right of a deceased person to have his property go as he willed it. To my mind, that principle is not involved. Here the deceased’s property did go as 'he willed it, and the beneficiary of his will simply dissipated it to gratify the basest of instincts. This court should leave her just exactly as it found her. It should not concern itself in the least as to what is to become of the money in the hands of the guardian. He may not be entitled to it, but he came into possession of it as an innocent and unwilling instrument in Amelia E. Anderson’s scheme to defraud her sisters-in-law, and certainly a court of equity should not assist Amelia E. Anderson in its recovery. She does not come into court with clean hands, and the court should not be at all concerned with whether she recovers the money in the hands of the guardian of the mythical Lucas T. Reeve. In my opinion, the judgment of the trial court upon this branch of the case should be affirmed.